CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-1A of our report dated September 12, 2012, relating to the financial statements and financial highlights of American Funds Tax-Exempt Fund of New York, which appear in such Registration Statement.We also consent to the references to us under the headings "Financial highlights", "Independent registered public accounting firm" and "Prospectuses, reports to shareholders and proxy statements" in such Registration Statement. PricewaterhouseCoopers LLP Los Angeles, California September 27, 2012
